NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      JAN 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 18-50159

     Plaintiff-Appellee,                         D.C. No.
                                                 CR 17-82-CJC
v.

DANIEL JERMAINE USHER, AKA Baby, MEMORANDUM*
AKA Baby Toast Face, AKA Babytoast,
AKA Toast Face, AKA Toast-Face, AKA
Toastface, AKA Daniel Jamaine Usher, AKA
Daniel Jermain Usher, AKA Daniel Jermane
Usher, AKA Daniel Jermiane Usher,

     Defendant-Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                      Argued and Submitted December 13, 2019
                               Pasadena, California

Before: N.R. SMITH and WATFORD, Circuit Judges, and KORMAN,** District
        Judge.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
                                                                       Page 2 of 4

      Daniel Usher appeals his conviction and sentence for three counts of

aggravated identity theft in violation of 18 U.S.C. § 1028A(a)(1). We have

jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We vacate three

unconstitutional conditions of supervised release and remand to correct the same,

and otherwise affirm.

      1.    Usher contends that the evidence presented at trial was legally

insufficient to establish, beyond a reasonable doubt, that he used Bank of America

(“BOA”) customers’ personal identification numbers, known as “PINs,” to access

their accounts on BOA ATMs and withdraw cash. We disagree. “Evidence is

sufficient to support a conviction unless, viewing the evidence in the light most

favorable to sustaining the verdict, no rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v.

Overton, 573 F.3d 679, 685 (9th Cir. 2009). At trial, BOA representatives testified

that BOA’s ATMs required customers’ PINs to be entered before each cash

withdrawal. Bank records showed the exact time of each cash withdrawal from the

customers’ accounts, and time-stamped surveillance footage showed precisely when

Usher and the customers stood at the ATMs. Together, this evidence sufficiently

supported the conclusion, beyond a reasonable doubt, that Usher must have used the

customers’ PINs to withdraw cash from their accounts.

      2.    Usher also argues that, even if the evidence proved that he used the
                                                                            Page 3 of 4

PINs, he is still not liable for aggravated identity theft because the PINs are not

covered by the definition of “means of identification” set forth in 18 U.S.C. §

1028(d)(7). This argument is without merit. The PINs are unambiguously

“number[s] that may be used, alone or in conjunction with any other information, to

identify a specific individual.” Id.

      3.     Turning to his sentencing, Usher argues that the district court erred by

interpreting 18 U.S.C. § 1028A(b)(2) to require Usher’s three concurrent sentences

for aggravated identify theft to run consecutively to all of his sentences for state-law

offenses. Applying de novo review, see United States v. Blixt, 548 F.3d 882, 886

(9th Cir. 2008), we hold that the district court was correct. Section 1028A explicitly

states that, “[n]otwithstanding any other provision of law,” sentences imposed under

this provision may not run “concurrently with any other term of imprisonment

imposed on the person under any other provision of law.” 18 U.S.C. 1028A(b). We

see no reason to exclude state sentences from the ambit of this provision. See United

States v. Gonzales, 520 U.S. 1, 4–5 (1997) (interpreting the phrase “any other term

of imprisonment” in a similar statute to include “those imposed by state courts”).

      4.     Finally, following United States v. Ped, 943 F.3d 427, 432–34 (9th Cir.

2019), we vacate conditions five, six, and fourteen of Usher’s supervised release,

which are unconstitutional under United States v. Evans, 883 F.3d 1154, 1162–64

(9th Cir. 2018), and remand to the district court with instructions to impose any
                                                                     Page 4 of 4

alternative conditions it deems appropriate.

      AFFIRMED in part, VACATED in part, and REMANDED for the

limited purpose of modifying the conditions of supervised release.